Jenkins, P. J.
The controlling questions in the separate main bills of exceptions by a wife and her husband from separate judgments dismissing their separate petitions on general and special demurrers being identical, the cases are determined together. In the case of the wife the cross-bill of exceptions of the defendant is first determined, since it presents a question which might be wholly decisive of the case. The rule recognized in a previous adjudication in that case, that a judgment rendered in vacation, sustaining a demurrer without the passing of any order in term time setting the hearing, is void (see Atlantic Coast Line R. Co. v. Devero, 48 Ga. App. 800, 173 S. E. 865), was not made inoperative by any agreement or estoppel against the plaintiff as to the determination of the cause in vacation. The court therefore did not err in thereafter denying the motion of the defendant to make the *701previous judgment sustaining the demurrers to the petition in vacation the present judgment of the court, and in passing upon the demurrers de novo.
A railroad company can not be held liable for injuries received by a passenger while being transported over the company’s lines by virtue of a gratuitous pass, which exempted the company from liability for injuries caused by ordinary negligence, unless the injuries were inflicted wilfully and wantonly. To authorize a recovery against the company by such a person, it must appear that the conduct of the defendant was such as to evince a wilful intention to inflict such an injury, or else was so reckless or so charged with indifference to the consequences, where human life, limb, or health was involved, as to justify the jury in finding a wantonness equivalent in spirit to actual intent. Forster v. Southern Ry. Co., 39 Ga. App. 216 (146 S. E. 516) and cit.; Lanier v. Bugg, 32 Ga. App. 294 (123 S. E. 145); Central of Ga. Ry. Co. v. Moore, 5 Ga. App. 562, 565 (63 S. E. 642); King v. Smith, 47 Ga. App. 360, 364 (2) (170 S. E. 546). In the instant suit by the wife of an employee of the railroad company, the petition alleged that she boarded a train upon a statement by an official of the company that a pass for her travel would be issued and placed in the hands of the conductor of the train, so that she might go to another station to visit her sick husband; that the pass was not left with the conductor, although it was received by the plaintiff through the mail on the day after; that upon her failure to pay the fare because she had no money, as she explained to the conductor together with the circumstances relative to the pass, he forcibly ejected her from the train at a station at night, after the depot was closed, and while a heavy rain was falling; and that such acts of the company were due to negligence, and also “the wilful and deliberate act of said conductor in forcibly ejecting [her] from said train . . while a rain was falling, there being no place open to [her] at said station.” It appears from the record that the belatedly-received pass contained the usual exemption against liability for negligence. There was no ground of demurrer attacking the averments for duplicity in combining averments of wilful misconduct with averments of ordinary negligence. Accordingly, while the petition failed to state a cause of action in its allegations of ordinary negligence, since the plaintiff’s claim for right of transportation with *702the incident duty of ordinary care by the company, as distinguished from her claim on account of the wilful misconduct by the conductor, rested upon the alleged agreement to furnish the pass, with the result that she was bound by the terms thereof, the petition was sufficient to withstand the general demurrer in its allegations of wilful misconduct, so as to present a jury question whether the alleged injuries, if proved, were inflicted wilfully and wantonly.
It is sought to base the .action both on the alleged negligent acts and on the wilful misconduct of the conductor. The petition can not properly be construed as an action ex contractu upon the pass or upon a breach of the alleged agreement to furnish the pass to the conductor, which fact was set forth by way of explanation and inducement. Therefore it was . not subject to the special grounds of demurrer that it was duplicitous in seeking to recover both in tort and upon a contract, or was deficient in failing to plead the pass, since neither the pass nor the agreement to furnish it was the gist of the action, which consisted in the alleged wilful misconduct by the conductor with reference to the ejection.
The demurrers to the petition of the husband to recover for lost services and medical expenses caused by the ejection of his wife are controlled by the foregoing rulings upon the demurrers to her petition. His action, like hers, being ex delicto, there is no merit in the additional contention of the defendant that the husband's cause of action was based upon a contract to deliver a pass to his wife, and that he can not recover because he was not a party to such contract.
One who is unlawfully ejected from a train may recover all damages which proximately flow from the expulsion, excluding all damages which, although in some measure traceable to the wrongful act, are not its natural and probable consequence. A recovery of damages sustained, after an illegal ejection, from any resulting peril or exposure, or from a necessary effort-to reach a place of security, is proper; but damages arising from needless exposure or unnecessary effort are not recoverable. Any consequential damages also must be lightened so far as this may be done by the use of ordinary care and diligence. The grounds of special demurrer, attacking the alleged acts in the petition of the wife in seeking to return to her home, and her allegations of consequential damage from exposure, present questions of fact rather than law, as to *703■whether her acts were necessary, whether she exercised ordinary care to avoid exposure or additional exposure after her ejection from the train, and whether the damages claimed were the natural and proximate result of her ejection or of other causes.

Judgment reversed on main bills of exceptions in both cases. Judgment affirmed on cross-bill of exceptions in case No. 24333.

Stephens and Sullon, JJ., concur.